Order entered March 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01041-CR
                                      No. 05-13-01042-CR
                                      No. 05-13-01043-CR

                                 ANTHONY HILL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-53911-V, F12-53671-V, F12-54044-V

                                           ORDER
       On February 4, 2014, this Court ordered court reporter Donna Hill-Wynkoop to file,

within fifteen days, a supplemental record containing State’s Exhibit no. 30, a CD. We also

ordered the Dallas County District Clerk to file supplemental clerk’s records containing the cost

bills for the cases. To date, we have not received the supplemental records from either Ms. Hill-

Wynkoop or the Dallas County District Clerk.

       Accordingly, we ORDER court reporter Donna Hill-Wynkoop to file, within TEN

DAYS of the date of this order, a supplemental record containing State’s Exhibit no. 30, a CD.

       We ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of

this order, supplemental clerk’s records containing detailed itemizations of the costs assessed in
the cases, including but not limited to, specific court costs, fees, and court appointed attorney

fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost bills shall

be signed by the officer who charged the costs or the officer who is entitled to receive payment

for the costs. We further ORDER that the supplemental clerk’s records include documents

explaining any and all abbreviations used to designate a particular fee, cost, or court appointed

attorney fee.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court; Donna Hill-

Wynkoop, Deputy Official Court Reporter, 292nd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;

and to counsel for all parties.


                                                    /s/    LANA MYERS
                                                           JUSTICE